Citation Nr: 1041900	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-32 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for craniofacial 
dystonia (Meige syndrome).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to March 
1980.  He also had periods of active duty for training in the 
Army National Guard until February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Veteran testified at a hearing before the Board in April 
2010.


FINDINGS OF FACT

1.  A claim to reopen entitlement to service connection for 
craniofacial dystonia (Meige syndrome) was denied by an August 
2001 rating decision.  The Veteran did not appeal the denial.  A 
claim to reopen was received in March 2005.

2.  The evidence received since the August 2001 rating decision 
is new and raises a reasonable possibility of substantiating the 
underlying claim of service connection for craniofacial dystonia 
(Meige syndrome).

3.  The Veteran has craniofacial dystonia (Meige syndrome) that 
is attributable to military service. 


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for craniofacial dystonia 
(Meige syndrome) has been received.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The Veteran has craniofacial dystonia (Meige syndrome) that 
is the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice and assistance to claimants in 
order to help them substantiate their claims.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010).  
However, that duty is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(West 2002 & Supp. 2010).  In view of the Board's favorable 
decision and full grant of the benefit sought on appeal in this 
instance, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

The Veteran submitted an application to reopen a claim of 
entitlement to service connection for craniofacial dystonia 
(Meige syndrome) in November 2000.  The application to reopen the 
claim was denied by the RO in August 2001.  The Veteran did not 
initiate an appeal and that rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  
As a result, service connection for craniofacial dystonia (Meige 
syndrome) may now be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of 
the last final disallowance of the claim.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The Veteran submitted an application to reopen a previously 
denied claim of entitlement to service connection for 
craniofacial dystonia (Meige syndrome) in November 2000.  The RO 
declined to reopen the Veteran's application to reopen the 
previously denied claim of entitlement to service connection for 
craniofacial dystonia (Meige syndrome) in an August 2001 rating 
decision.  The evidence of record at the time of the August 2001 
rating decision consisted of the Veteran's service medical 
records, numerous lay statements, a VA examination report, 
private and VA medical records, and an October 1994 hearing 
transcript.  The basis of the denial was that although there was 
medical evidence indicating that the Veteran's segmental dystonia 
was posttraumatic in nature, that it began after an incident in 
service in which the Veteran struck his face on the rear gate of 
a military truck, and that it was thought to be related to 
service, the RO determined that the Veteran's service medical 
records did not verify the incurrence of the Veteran's claimed 
injury and the claim was not reopened.

The Veteran submitted a claim to reopen his claim for service 
connection for craniofacial dystonia (Meige syndrome) in March 
2005.  Evidence received since the August 2001 rating decision 
consists of additional VA outpatient treatment reports; VA 
examination reports dated in April 2005 and January 2006; 
February 2005 and June 2007 lay statements from the Veteran's 
former Section Sergeant, and testimony from the Veteran and his 
sister.  

Because the evidence received since August 2001 was not 
previously of record, and because it addresses specifically the 
issue before the Board, the Board finds that the newly received 
evidence constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156 (2010).  The RO determined in 2001 that 
there was no new and material evidence to indicate that the 
Veteran's craniofacial dystonia (Meige syndrome) was incurred in 
service.  Since the prior denial, the Veteran has submitted 
treatment records which show that the Veteran reported that he 
developed dystonia immediately following a facial injury in 
service, a statement from the Veteran's former Section Sergeant 
which reports that the Veteran struck his chin while serving on a 
period of active duty for training in June 1987, testimony from 
the Veteran's sister indicating that she spoke to the Veteran 
following the Veteran's injury in service, and an April 2005 VA 
examination report in which the examiner links the Veteran's 
craniofacial dystonia to in-service facial trauma.  Consequently, 
the Board concludes that the evidence is neither cumulative nor 
redundant, and that it raises a reasonable possibility of 
substantiating the claim.  Thus, as new and material evidence has 
been received, this claim is reopened.  The Board will next 
address the merits of the claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he injured his face while service on a 
period of active duty for training in the Army National Guard in 
June 1987.  He indicated that the symptoms related to his 
craniofacial dystonia began immediately following his injury in 
service. 

The Veteran's service medical records show that he was seen for 
reports of sore lumps on his neck in June 1987.  The Veteran 
denied a history of trauma at that time.  He reported that he 
noticed a feeling of numbness on the back of his neck four to 
five days prior.  

Associated with the claims file are several statements from [redacted]
[redacted], the Veteran's Section Sergeant at the time of his 
claimed injury in service.  In a February 2005 statement, Mr. 
[redacted] indicated that he was present when the Veteran struck his 
face on the tailgate of a military vehicle while serving on 
annual training in June 1987.  He indicated that the Veteran was 
taken to the medic and placed on light duty following the 
incident.  In a June 2007 statement, Mr. [redacted] confirmed his 
report that the Veteran was injured during annual training in 
April 1987. 

A June 1989 unlabeled private medical record shows that the 
Veteran was seen for reports of hoarseness, neck spasm, and 
facial and neck pain.  The Veteran indicated that the struck his 
chin on an open toolbox during service in June 1987  and a few 
weeks later he woke up with trouble breathing and difficulty 
speaking in a full voice.  

A September 1989 VA outpatient treatment report documents a 
report of functional voice problems following an incident in 
service in June 1987 whereby the Veteran struck his chin and 
neck.  

At a November 1989 VA examination, the Veteran reported that he 
had an accident in service in June 1987 at which time he struck 
his chin on a tool box that was in a military truck.  He reported 
that he jammed his jaw bones and was almost knocked unconscious.  
He reported difficulties with his jaw movement, trouble 
breathing, jaw pain, and hoarseness and difficulty talking.  The 
examiner noted that the Veteran spoke in a hoarse voice and used 
a great deal of facial expressions while talking.  

Associated with the claims file is a physical examination and 
letter from J. Gage, D.O., dated in April 1999.  Dr. Gage 
indicted that the Veteran's neurologic condition consisting of a 
movement disorder was not related to the Veteran's injury in 
service.  In a September 1999 letter, Dr. Gage reported that the 
Veteran had been evaluated by a movement disorder specialist at 
VA who diagnosed him with dystonia.  

An August 1999 VA outpatient treatment report shows a diagnosis 
of dystonia (Meige syndrome).  The Veteran underwent a 
neurological consultation in April 2000 at which time he reported 
that he struck his chin while riding in the back of a military 
vehicle in service in 1987 and subsequently developed a movement 
disorder involving his neck, face, and hand.  Following a 
neurologic examination, the examiner diagnosed the Veteran with 
segmental dystonia involving the craniofacial structures and the 
Veteran's right arm.  The examiner cited to several articles 
linking movement disorders to head injuries and electrical 
injuries.  The examiner concluded that the Veteran had 
posttraumatic secondary segmental dystonia that was service 
related.  

At an April 2005 VA examination,  the Veteran reported that he 
struck his chin on a drawer of a tool cabinet while in service in 
June 1987.  He indicated that he immediately felt pain on both 
sides of his jaw and neck.  He stated that he was seen by a medic 
who performed only a cursory examination and focused on an 
incidental lipoma on the Veteran's neck which he did not consider 
significant.  The Veteran reported that he noticed a change in 
his voice (hoarse and raspy) and he developed involuntary facial 
and neck muscle movements within a few days.  Following a 
physical examination, the examiner diagnosed the Veteran with 
craniofacial dystonia (Meige syndrome) and recurrent subcutaneous 
lipoma on the posterior aspect of the neck.  The examiner 
indicated that while the purpose of the examination was to 
evaluate a lipoma on the Veteran's neck, she was incredulous that 
Veteran had not been granted service connection for his more 
obvious and disabling craniofacial dystonia (Meige syndrome) 
which she believed was caused by facial trauma the Veteran 
sustained while on active duty in June 1987.  She reported that 
there was a clear and consistent body of evidence over the years 
which validates that Veteran's report of his injury in service 
and subsequent symptoms associated with dystonia (such as painful 
muscle spasms, facial grimacing, a hoarse voice, and difficulty 
breathing).  The examiner summarized the medical evidence and 
also noted that the Veteran's section sergeant attested to the 
details of the Veteran's injury in service.  She concluded that 
the body of evidence in the Veteran's claims file was consistent 
over an eighteen year period and documents a causal relationship 
between the Veteran's current diagnosis and his facial trauma in 
service.

The April 2005 VA examiner also performed a VA examination in 
January 2006.  Following a physical examination, the examiner 
again diagnosed the Veteran with cranial facial dystonia.  The 
examiner indicated that she carefully reviewed the service 
medical records and post-service medical records and she opined 
that it remained her opinion that the etiology of the Veteran's 
neck pain was caused by cranial facial dystonia which was most 
likely caused by the traumatic injury to the chin the Veteran 
sustained in service in June 1987.  

The Veteran and his sister testified at a travel board hearing 
before the Board in April 2010.  The Veteran's representative 
indicated that there was lay evidence that the Veteran sustained 
an injury in service and medical opinions linking the Veteran's 
craniofacial dystonia to the in-service trauma.  He noted that 
the service medical record did not reference his injury but 
rather mentioned a lump on the back of the Veteran's neck.  The 
Veteran indicated that he was in charge of issuing tools during 
his period of active duty for training in June 1987.  He 
testified that he struck his chin on the cage of a military 
truck.  He said he was seen by a medic following the incident and 
the medic noted some bumps on the back of the Veteran's neck.  
The Veteran's sister testified that she spoke to the Veteran the 
night he was injured and he told her he was injured.  She stated 
that she had a difficult time understanding the Veteran during 
the phone call.  The Veteran testified that he was treated for 
his disability at VA and that his physical condition continues to 
deteriorate.  

The Veteran's statements in support of his claim allege a 
continuity of symptoms since his injury during a period of active 
duty for training.  He is competent to give evidence about what 
he experienced, such as his symptoms of hoarseness, neck spasm, 
and facial and neck pain.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran 
has submitted statements from his section sergeant during his 
period of active duty for training in June 1987 which indicate 
that the Veteran sustained an injury to his face during a period 
of annual training.  Those lay statements are found to be 
credible and competent to report the accident and being told of 
the accident contemporaneously.  Additionally, several physicians 
have indicated that the Veteran's current craniofacial dystonia 
(Meige syndrome) was most likely caused by the traumatic injury 
to the chin the Veteran sustained in service in June 1987.

Consequently, the Board finds that the competent evidence of 
record demonstrates that service connection for craniofacial 
dystonia (Meige syndrome) is warranted because it is the result 
of the incident in service where the Veteran struck his face on 
the tool box of a truck.  Resolving all reasonable doubt in favor 
of the Veteran, service connection for craniofacial dystonia 
(Meige syndrome) is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for craniofacial 
dystonia (Meige syndrome) is reopened.  

Entitlement to service connection for craniofacial dystonia 
(Meige syndrome) is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


